Citation Nr: 0939813	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the neck claimed to be the result of 
physical therapy performed at the Department of Veterans 
Affairs Medical Center in Grand Island, Nebraska.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right arm claimed to be the 
result of physical therapy performed at the Department of 
Veterans Affairs Medical Center in Grand Island, Nebraska.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  

In February 2009, the Board remanded the issues on appeal for 
further development.  Pursuant to the remand directives, 
available VA treatment records from the Grand Island and 
Lincoln VA Medical Centers for the period from January 1, 
1995 to December 31, 1999, were requested and received in 
March and June 2009 and a VA medical opinion was obtained in 
July 2009.  However, the Board finds that additional 
development is necessary before a decision can be made in 
this case.  Therefore, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary in his 
case as it appears that there might be outstanding VA 
treatment records and clarification of the July 2009 VA 
opinion is necessary.  A review of the Veteran's contentions 
and evidence of record is as follows.  

The Veteran contends that he incurred additional disability 
of the neck and right arm as a result of physical therapy he 
received at the Grand Island VA Medical Center (VAMC).  The 
Veteran indicated that during his physical therapy, a 
traction-like device was used to stretch his neck.  During 
such therapy, he recalls feeling a snap and being unable to 
move for several minutes.  The Veteran indicated that within 
a couple of weeks of that therapy, he was seen at the Lincoln 
VA Medical Center where his treating physician, Dr. Bence, 
reviewed the results of a recently-performed MRI study.  The 
Veteran recalled that after reviewing the result of the 
study, Dr. Bence advised him that when he had received 
traction therapy, the arthritic formations around his C5-6 
vertebrae separated, resulting in a "J" shaped fracture.  The 
Veteran indicated that he had since developed numbness and 
tingling in his right arm, which he believed was due to the 
"cervical fracture."

A review of the medical evidence of record pertaining to the 
Veteran's claims reflects that on several occasions beginning 
in approximately August 1995, the Veteran was seen by Dr. 
Pinto in connection with various complaints, including neck 
and back pain.  In September 1995, a radiographic study 
showed C5-C 6 degenerative disc disease (DDD).  In May 1997, 
a radiograph study found no additional abnormalities since 
the September 1995 study.  A December 1997 record noted that 
the Veteran originally sought treatment for pain in his neck 
and left arm and numbness in the left hand but currently had 
pain and burning in his right hand, arm, and neck.  He 
reported this began after his September 1997 EMG study.  No 
masses were palpitated at the nape of the neck but his neck 
was reddened and painful to touch.  No September 1997 EMG 
study is of record.  

Physical therapy records dated in January 1998 revealed that 
the Veteran received traction therapy on his neck.  A 
physical therapy note reflected that the treating diagnosis 
was right nerve impingement at C5-C6.  The Veteran reported 
pain and numbness in his right upper extremity and numbness 
in his left lower and upper extremities.  The right sided 
pain had been occurring for three months duration.  The 
assessment was numbing and tingling in right upper extremity 
and numbing in the left upper and lower extremities.  During 
one session, the Veteran reported that his right arm tingled 
and hurt but the sharp pain was gone.  It was noted that 
treatment had increased the pain a few times and the left arm 
was starting to go numb at the shoulder.  His condition was 
not better but not worse.  The treatment was moist heat to 
cervical spine followed by cervical traction (c-tx).  The 
assessment was restricted cervical range of motion, pain down 
the right upper extremity, and radicular symptoms to the 
right arm.  His rehabilitation potential was assessed as 
good.  The last physical therapy note of record stated that 
the Veteran's neck was getting worse and that the treatment 
seemed to be making it worse.  The moist heat provided 
temporary relief, but when the pain returned it was worse 
than before the moist heat.  The Veteran did not want any 
more therapy because it was not helping.  The report 
summarized that the Veteran began physical therapy on January 
6, 1998 for cervical pain with radiation to his right upper 
extremity, as reflected above.  He was treated six times.  
His goals were not met and his symptoms increased since 
beginning therapy.  The plan was to discontinue therapy 
because it was not effective and to send a consultation to 
the Lincoln VAMC for an orthopedic evaluation.  

A February 1998 neurology consultation reflected that the 
Veteran stated that following electrodiagnostic studies a 
couple of weeks ago he had more problems with his right arm.  
The EMG was noted to show no abnormality.  The impression was 
cervical degenerative disease with C5/6 symptoms to the 
right.  An April 1998 MRI indicated disc bulges at C4-C5, C5-
C6, causing mild stenosis.  An April 1998 notation from Dr. 
Bence indicated that he reviewed a CT scan which showed a C5-
C6 ruptured disc.  However, the CT scan interpreted by Dr. 
Bence is not of record.  A February 1999 record indicated 
that the Veteran had a history of lesion of the ulnar nerve 
and cervical spondylolis.  The examiner stated that the 
Veteran had EMGs since 1995 that were all negative with the 
last EMG in October 1998, which is not of record.  A February 
2006 EMG consultation note showed C6 radiculopathy with 
superimposed right carpal tunnel syndrome.  

Pursuant to the February 2009 remand, the Board underwent a 
VA examination in July 2009.  The examiner commented that in 
January 1998, physical therapy notes stated that the Veteran 
had therapy that worsened his pain with cervical traction and 
he refused further therapy.  The Veteran reported that when 
traction began, there was a sudden jerk that left him stunned 
for 10-15 minutes and this was the beginning of the severe 
pain.  An October 2005 radiograph report, which showed 
osteoarthritis involving C5-C6 and straightening of the 
normal cervical lordosis, and a December 2005 MRI, which 
revealed DDD at C4-C5, worse at C5-C6 where moderate central 
stenosis was present, were referenced.  A July 2009 report of 
the cervical spine showed an impression of DDD most advanced 
at C5-C6 with minimal retrolisthesis, disc space narrowing, 
and anterior osteophyte formation.  Vertebral bodies were 
normal in stature, with no evidence of fracture.  The 
examiner noted that the Veteran's initial right sided pain 
began in May 1997 and worsened severely with physical therapy 
until January 1998.  The examiner concluded that it appeared 
that the Veteran sustained additional disability during 
physical therapy in 1998.  The examiner added that the 
therapy was ordered for a justified reason and was properly 
applied but something happened to cause severe pain and 
disability at that time.  The examiner could find no evidence 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
performing the physical therapy in question or an event not 
reasonably foreseeable.  

As noted above, the radiographic evidence recorded after the 
Veteran's physical therapy ended in January 1998 appears to 
reflect evidence of an additional disability.  In particular, 
there was no evidence of disc bulges at C4-C5, C5-C6, causing 
mild stenosis or C5-C6 ruptured disc until after the physical 
therapy.  Although the July 2009 VA examiner concluded that 
it appeared that the Veteran sustained additional disability 
during physical therapy in 1998, he did not specify what that 
additional disability was.  Further, he did not specify if 
that additional disability still exists.  Currently, there is 
evidence of DDD most advanced at C5-C6 with minimal 
retrolisthesis, disc space narrowing, and anterior osteophyte 
formation, with vertebral bodies that were normal in stature, 
with no evidence of fracture.  However, the examiner did not 
indicate if there was any relationship between the physical 
therapy and these most recent findings.  The examiner also 
did not clarify why the physical therapy was properly applied 
considering his conclusion that there was additional 
disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.)  Thus, this information should be obtained on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Grand Island 
and Lincoln VA Medical Centers and request 
the September 1997 EMG study; 
January/February 1998 EMG study; 
March/April 1998 CT scan referenced in the 
April 1998 notation from Dr. Bence wherein 
he indicated that he reviewed a CT scan 
which showed a C5-C6 ruptured disc; and 
October 1998 EMG study.  All efforts to 
obtain these records should be so 
documented in the record.  

2.  After the above records have been 
secured and associated with the record on 
appeal, the Veteran should be afforded 
another VA medical examination.  The 
claims folder should be made available to 
the examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims folder, 
the examiner should provide an opinion as 
to the following:

(a) Is it at least as likely as not that 
the Veteran sustained additional 
disability of the neck or right arm as a 
result of physical therapy he received at 
the Grand Island VAMC in 1998?  If so, 
what is the additional disability?  The 
examiner should address the April 1998 
findings of disc bulges at C4-C5, C5-C6, 
causing mild stenosis and C5-C6 ruptured 
disc, and the January 2009 impression of 
DDD most advanced at C5-C6 with minimal 
retrolisthesis, disc space narrowing, and 
anterior osteophyte formation with normal 
vertebral bodies and no evidence of 
fracture, as well as their relationship, 
if any, with the Veteran's physical 
therapy.  

(b) If so, is it at least as likely as not 
that any such additional disability of the 
neck or right arm is due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of the VA in performing the 
physical therapy in question; or an event 
not reasonably foreseeable?

In providing such opinions, the examiner 
should provide adequate reasons for the 
medical conclusions rendered, to conclude 
his responses regarding carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of the VA in performing the 
physical therapy in question; or an event 
not reasonably foreseeable.  The examiner 
is advised that the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


